Title: From George Washington to John Jay, 11 March 1779
From: Washington, George
To: Jay, John


sir.
Head Quarters [Middlebrook] 11th March 1779.
I am to acknowlege the honor of your Excellencys favors of the 4th and 5th, and shall apply the Inclosures to their several intentions.
The Baron Steuben transmitted me his proposed plan of regulations for the Infantry of the American army. I have returned it to the Baron, with such observations as occurred on different objects of the work, and my general approbation of the whole.
If the plan should appear agreeable to Congress, it will be necessary that they give it their public sanction, that the regulations may be carried into execution as soon as possible.
The inclosed extract of a letter from General Maxwell, is of the latest intelligence from New-York. I would rather presume that Gambier, is to re-inforce Byron, than the expedition to New-London. However, as an enterprise of this nature was apprehended; it is some time since, that 400 men have been detached from General Putnam’s command for the greater security of the vessels at New-London.
Your Excellency’s letter of the 2d instant covered printed resolves of february the 11th 1778, one of which I return. As they are of the same date; correspond exactly with the old establishment, and contain none of the proposed alterations, I would beg to know, if there has not been some mistake in their transmission. I have the honor to be with great respect Your Excellency’s most hble servt
Go: Washington
